DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Deivasigamani (US 2011/0042470).
Regarding claim 1, Deivasigamani discloses a shower head adapted to receive a supply of water from a water heater, said shower head comprising: 
(a) a controller (404) functionally connected to the water heater (408) (Figure 4); and (b) a height sensor (406) functionally coupled to said controller (Figure 4), wherein said height sensor (406) is configured to output a signal corresponding to the height of a user within a detection range of said height sensor (Figure 4 and Paragraphs 101-102), the height of the user is configured to correspond to a pre-determined setpoint temperature of the user (Paragraphs 102, lines 6-9), wherein said controller (404) is configured for communicating said pre-determined setpoint temperature to the water heater for controlling the supply of water to said pre-determined setpoint temperature (Paragraph 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani in view of Garvey (US 6,286,764).
Regarding claims 2-3, Deivasigamani discloses the shower head of claim 1, but fails to disclose a system wherein said controller is configured to automatically change said pre-determined setpoint temperature upon a duration of use of said shower head to increase the comfort of the user
or wherein said controller is configured to automatically increase said pre-determined setpoint temperature upon a duration of use of said shower head to increase the comfort of the user. 
Garvey discloses a system wherein a controller (34) is configured to automatically change a pre-determined setpoint temperature upon a duration of use of a shower head to increase the comfort of a user (Column 10, lines 35-38 and Column 12, lines 17-38, The system may be configured to chronologically adjust temperature based on timed use)
and wherein said controller is configured to automatically increase said pre-determined setpoint temperature upon a duration of use of said shower head to increase the comfort of the user (Column 10, lines 35-38 and Column 12, lines 17-38, The system may be configured to chronologically adjust temperature based on timed use).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Deivasigamani with the disclosures 
or wherein said controller (Deivasigamani, 404) is configured to automatically increase said pre-determined setpoint temperature upon a duration of use of said shower head to increase the comfort of the user (Garvey, Column 10, lines 35-38 and Column 12, lines 17-38, The system may be configured to chronologically adjust temperature based on timed use), in order to provide for a system conditioned for maintenance, and conservation, as disclosed by Garvey (Column 12, line 38).
Regarding claim 4, Deivasigamani in view of Garvey discloses the shower head of claim 3, wherein said controller (Deivasigamani, 404) further comprises a high temperature limit to which said increase is limited (Column 12, lines 40-48, The system may be configured to chronologically program temperatures up to a limit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752